   Case 2:18-cr-00148-MHT-SRW Document 74 Filed 04/12/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )        CRIMINAL ACTION NO.
     v.                            )           2:18cr148-MHT
                                   )                (WO)
ORLANDO MOZELL POWELL              )

                                 ORDER

    Upon consideration of the defendant Orlando Mozell

Powell’s    “Motion       for     Appropriate       Acceptance          of

Responsibility”     (Doc.       71),   it   is   ORDERED    that       the

motion is denied.      The court does not have authority to

grant such a motion after sentencing.

    DONE, this the 12th day of April, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
